18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 1 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 2 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 3 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 4 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 5 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 6 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 7 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 8 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 9 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 10 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 11 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 12 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 13 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 14 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 15 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 16 of 17
18-56210-mar   Doc 13   Filed 12/11/18   Entered 12/11/18 09:37:30   Page 17 of 17
